Title: To George Washington from Anthony Wayne, 21 January 1781
From: Wayne, Anthony
To: Washington, George


                        
                            Dear General
                            Trenton 21st Jany 1781
                        
                        In obedience to the Orders of the Commissioners appointed by Congress to settle the terms of Inlistments of
                            the Pennsya Line, we have already Discharged, the Chief part of the Artillery, first, Second, third, fourth & fifth
                            Regiments, I could wish that the Commissioners had given time for the Officers to produce the Attestations before they
                            made the Oath so common:—the papers were collected the soonest possible, the Inlistments
                            Generally & expressly for the War, but the birds were flown—I won’t say that it was not
                            (in some Degree) an Act of expediency, in order to get the Artillery, spare Amunition, & part of the small arms out
                            of the Soldiers hands—these I have taken the precaution to forward by Water to Phila when the respective Quarter masters
                            attend the Inspection & overhauling the Whole.
                        from present Appearances we shall retain near two thirds of the remaining troops, their Inlistments having
                            come to hand, these will be all furloughed by Order of the Commissioners, & the following Rendezvous’s assigned
                            them on the Ides of March, being the Circles in which the the Regiments were Originally Inlisted Viz. 1st & 2nd Phila
                            3rd Reading 4th Carlisle 5th York & Chester 6th Lancaster.
                        The recruiting business will Commence in a few days under proper Officers with very pointed Instructions to
                            guard against British Deserters &ca &ca, & to lodge Duplicates of the Respective attestations in
                            proper Offices, to which appeals may be made, should the fortuitious events of War, or frequent removal of Baggage
                            occation the loss of papers as heretofore.
                        however I must request your Excellency’s Instructions on this head, as well as for my General line of Conduct
                            in this essential Service.—with particular Orders what to do with the troops when they begin to Assemble at their
                            respective Rendezvous’s.
                        I am now fully convinced that there is no situation in life but what admits of some consolation, ours once
                            appeared very gloomy—but more lucid & pleasing prospects begin to dawn, the Soldiers are as Impatient of liberty,
                            as they were of Service, & are as Importunate to be reinlisted as they were to be Dischargd, money is fast
                            collecting for the purpose, & I hope a few Weeks will put it into my power to Announce to your Excellency a Reclaimed & formidable Line.
                        I shall not take up your time, or hurt your feelings by a picture of our situation, fatigue &
                            Difficulty for these last twenty tedious days & Nights, I shall only mention that we have not rolled in luxury, or
                            slept on beds of roses, G—r R—ds zeal yesterday has not added to our repose or
                            security—however the Storm has subsided but not without some address & Danger, about five days more will put a
                            period to this fatiguing business.
                        Inclosed is a Return of the Officers with their ranks & Dates of Commissions—in the Six Regiments of
                            Infantry belonging to the Pennsa Line, as also of the retireing Officers, the Captain Lieuts are not arranged, altho’
                            several of them wish to continue in Service, could they retain their rank & do duty as Captains, to this the Subns
                            seem adverse, as many of them were senior Lieuts to those who are now Capt. Lieuts—Congress having been silent
                            respecting their case—I must request your Excellency’s advice and Orders on the Occation, for which Capt. Lieut Bush of
                            the 7th now attends. I have the honor to be your Excellency’s most Obt and very Hum Sert
                        
                            Anty Wayne
                        
                        
                            N.B. I have one favor to request of your Excellency—to appoint some other person to superintend the
                                Recruiting Service—& employ me in a way more suited to my Dispositions i.e. in the Field.
                        

                    